

Exhibit 10.1


WORLD FUEL SERVICES CORPORATION
Executive Severance Policy







TABLE OF CONTENTS
 
 
Page
1
Purpose
1
2
Definitions
1
3
Eligibility
5
4
Administration
5
5
Termination of Employment for any Reason
6
6
Termination of Employment Due to Death or Disability
6
7
Termination of Employment by the Company Without Cause or by an Executive for
Good Reason
7
8
Certain Reduction of Payments by the Company
8
9
Conditions to Receipt of Severance Payments and Benefits: Forfeiture and
Repayment Obligations
8
10
Other Provisions Applicable to Severance Payments and Benefits.
10
11
Other Plans and Policies; Non-Duplication of Payments or Benefits
11
12
Special Rules for Compliance with Code Section 409A
11
13
Miscellaneous
12











--------------------------------------------------------------------------------





WORLD FUEL SERVICES CORPORATION
Executive Severance Policy

1.Purpose. The purpose of this World Fuel Services Corporation Executive
Severance Policy (this “Policy”) is to provide certain Severance Payments and
Benefits to designated key executives of the Company in the event of a
termination of their employment in certain specified circumstances. This Policy
has been adopted in the form set forth herein effective as of December 31, 2016
(the “Effective Date”).

2.    Definitions. The following definitions are applicable for purposes of this
Policy (including in any Annex hereto), in addition to terms defined in
Section 1 above:
(a)    “Accrued Obligations” means (i) the Executive’s base salary earned but
unpaid and otherwise payable through the Date of Termination, (ii) payment for
unused paid time-off, if any, accrued as of the Date of Termination, and (ii)
unreimbursed business expenses reimbursable under Company policies then in
effect; provided, however, that in each of (i) and (ii), to the extent
permissible under applicable law and consistent with Code Section 409A, the
Company may offset such amounts against any obligations and liabilities of the
Executive to the Company.
(b)     “Affiliate” means with respect to a specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person.
(c)     “Award” shall mean any stock-based award or cash award permitted to be
granted to the Executive under an Incentive Plan.
(d)    “Award Agreement” means an agreement (whether in written or electronic
form) evidencing an Award granted under an Incentive Plan.
(e)    “Beneficiary” means a Person or entity that the Executive designates in
writing to the Company to receive payments or benefits hereunder in the event of
the Executive’s death. If no such Person or entity is named or there is no
surviving designated Beneficiary, such Executive’s Beneficiary shall be the
Executive’s estate.
(f)    “Benefit Continuation Period” means the period beginning on the Date of
Termination and ending on the earlier of (i) the date that is 18 months after
such Date of Termination, (ii) the date of the Executive’s commencement of
eligibility for benefits under a new employer’s welfare benefit plans, (iii) the
end of the period during which the Executive is eligible for coverage pursuant
to COBRA under the Company health plans, (iv) the Executive attaining age 65.
(g)    “Board” means the Board of Directors of the Company.
(h)    “Bonus” means an annual cash award granted to the Executive under an
Incentive Plan.




--------------------------------------------------------------------------------




(i)     “Cause” means:
(i)    the failure by the Executive to perform, in a reasonable manner, his or
her duties as assigned by the Company or any Subsidiary (or any successor
company);
(ii)    any violation or breach by the Executive of his or her employment
agreement, consulting or other similar agreement with the Company or any
Subsidiary (or successor company), if any;
(iii)    any actual or threatened violation or breach by the Executive of any
non-competition, non-solicitation, non-disclosure and/or other similar agreement
with the Company or any Subsidiary (or successor company);
(iv)    any violation or breach by the Executive of any Company Policy;
(v)    any act by the Executive of dishonesty or fraud that injures the
reputation or business of, or causes harm to, the Company or any Subsidiary (or
successor company);
(vi)    the conviction of, or entry of a plea of guilty or nolo contendere to, a
felony or a crime involving moral turpitude; or
(vii)    the Executive’s impeding of, interfering with, or failing to reasonably
cooperate with an investigation authorized by the Company or any Subsidiary or
Affiliate;
The good faith determination by the Committee of whether the Executive’s
employment or service was terminated for “Cause” shall be final and binding for
all purposes hereunder. In the event of a Change of Control, upon and during the
two (2) years following such Change in Control, clauses (i) through (v) above
will be deemed to have the term “materiality” inserted as a qualifier to each
instance of violation, breach or other misconduct by the Executive.
(j)    A “Change of Control” means any one of the following events:
(i)     any person or “group” as defined in Section 13(d)(3) of the Exchange
Act, but excluding any employee benefit plan or plans of the Company and its
Subsidiaries, becomes the beneficial owner, directly or indirectly, of thirty
percent (30%) or more of the combined Voting Power of the Company’s outstanding
Voting Securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that, for purposes of this
subparagraph (i), any acquisition directly from the Company shall not constitute
a Change of Control; or
(ii)    any merger, consolidation, reorganization or similar event of the
Company or any of its Subsidiaries, as a result of which the holders of the
voting stock of the Company immediately prior to such merger, consolidation,
reorganization or similar event do not directly or indirectly hold at least
fifty-one percent (51%) of the aggregate Voting Power of the capital stock of
the surviving entity; or


2

--------------------------------------------------------------------------------




(iii)    the individuals who, as of the Effective Date, constitute the Board
generally (and as of the Effective Date the “Incumbent Board”) cease for any
reason to constitute at least two-thirds (2/3) of the Board, or in the case of a
merger or consolidation of the Company, do not constitute or cease to constitute
at least two-thirds (2/3) of the board of directors of the surviving company (or
in a case where the surviving corporation is controlled, directly or indirectly
by another corporation or entity, do not constitute or cease to constitute at
least two-thirds (2/3) of the board of such controlling corporation or do not
have or cease to have at least two-thirds (2/3) of the voting seats on any body
comparable to a board of directors of such controlling entity, or if there is no
body comparable to a board of directors, at least two-thirds (2/3) voting
control of such controlling entity); provided that any person becoming a
director (or, in the case of a controlling non-corporate entity, obtaining a
position comparable to a director or obtaining a voting interest in such entity)
subsequent to the Effective Date whose election, or nomination for election, was
approved by a vote of the persons comprising at least two-thirds (2/3) of the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest), shall be, for purposes of this Policy, considered as though
such person were a member of the Incumbent Board; or
(iv)    there is a liquidation or dissolution of the Company or all or
substantially all of the assets of the Company have been sold.
(k)    “COBRA” means the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and ERISA Sections 601
through 608, each as amended from time to time, including rules thereunder and
successor provisions and rules thereto.
(l)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and all regulations, interpretations, and administrative guidance issued
thereunder.
(m)    “Code Section 409A” means Section 409A of the Code.
(n)    “Committee” means the Compensation Committee of the Board or such other
committee as the Board may designate to perform administrative functions under
this Policy.
(o)    “Company” means World Fuel Services Corporation, a Florida corporation,
and those Subsidiaries designated by the Committee.
(p)    “Company Policy” means any corporate policies of the Company or any of
its Subsidiaries and Affiliates, including, but not limited to, the World Fuel
Services Corporation Code of Conduct, Securities Trading Policy, and any other
personnel policies or related documents, each as may be amended or substituted
from time to time.
(q)    “Date of Termination” means, unless otherwise agreed by the Company, (i)
if the Executive’s employment is terminated by the Company for Cause, the date
on which a notice of


3

--------------------------------------------------------------------------------




termination is given or the date set forth in such notice, (ii) if the
Executive’s employment is terminated by the Executive for Good Reason, the date
that is one day after the last day of any applicable cure period, (iii) if the
Executive’s employment is terminated by reason of death, the date of death of
the Executive, or (iv) if the Executive’s employment is terminated for any other
reason, the date on which a notice of termination is given or the date set forth
in such notice.
(r)    “Delay Period” has the meaning specified in Section 12(c).
(s)    “Disability” means the inability of the Executive , due to illness,
accident or any other physical or mental incapacity, to perform, with or without
reasonable accommodation, the essential functions of his or her employment
duties for the Company and its Subsidiaries for an aggregate of one hundred
eighty (180) days within any period of twelve (12) consecutive months, as
determined by a physician satisfactory to the Company, which determination will
be final and binding; provided that, in the case of any payments or benefits
that are subject to Section 409A, such circumstances shall only constitute
“Disability” if to the extent they constitute Disability within the meaning of
Treasury Regulation Section 1.409A-3(i)(4).
(t)    “Effective Date” means the date set forth in the first paragraph of this
Policy.
(u)    “Executive” has the meaning specified in Section 3.
(v)     “Forfeiture Event” has the meaning specified in Section 9(b)(i).
(w)    “Good Reason” means the occurrence of any of the following, unless
mutually agreed upon by the Company and the Executive, within two (2) years
after the occurrence of a Change of Control:
(i)    the assignment to the Executive of regular duties inconsistent in any
material respect with the Executive’s then-current position (including status,
title and reporting requirements), authority, duties or responsibilities, or any
other action by the Company that results in a material diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
action not taken in bad faith and which is remedied by the Company promptly
after written notice thereof given by the Executive;
(ii)    any material reduction in, or failure to pay, the Executive’s base
salary, other than a reduction that is part of a broad reduction in base salary
generally applicable to the Company’s other senior executives;
(iii)    any failure by the Company to provide the Executive with Bonus and
equity opportunities, or employee benefits and perquisites in the aggregate,
that are not less than those provided to the Executive in the calendar year
immediately preceding the Change of Control, other than a failure not occurring
in bad faith or that would not result in a material negative change to the
Executive; and


4

--------------------------------------------------------------------------------




(iv)    the Company’s requiring the Executive to be based at any office or
location outside of Miami-Dade or Broward County, Florida, except for travel
reasonably required in the performance of the Executive’s responsibilities,
consistent with the Executive’s position, and except for any change that
requires the Executive to be based at an office that is the new corporate
headquarters of the Company.
Notwithstanding the foregoing, none of the circumstances described above shall
constitute Good Reason unless (i) the Executive provides the Company with
written notice specifying in reasonable detail the circumstances alleged to
constitute Good Reason within ninety (90) days of the initial existence of any
such circumstances, (ii) the Company fails to remedy the circumstances within
the thirty (30) days following its receipt of such notice and (iii) the
Executive actually terminates employment within the six (6) months following the
initial existence of such circumstances.
(x)    “Incentive Plan” means each plan, policy, program or arrangement
maintained by the Company pursuant to which cash or equity-based awards may be
granted to Executives, as may be amended and/or restated from time to time.
(y)    “Initial Payment Period” has the meaning specified in Section 12(c).
(z)    “Limit” has the meaning specified in Section 12(c).
(aa)    “Person” means an individual, corporation, partnership, limited
liability company, association, trust, other entity, group or organization
including a governmental authority.
(bb)    “PPACA” means the Patient Protection and Affordable Care Act of 2010 and
the related regulations and guidance promulgated thereunder, as amended from
time to time, including successor provisions and rules thereto.
(cc)    “Release” has the meaning specified in Section 9(c)(i).
(dd)    “Release Period” has the meaning specified in Section 9(c)(i).
(ee)     “Severance Continuation Period” means, unless otherwise provided in a
written agreement between the Executive and the Company as of the Date of
Termination, a period of a number of months following the Date of Termination
for each Executive during which certain Severance Payments and Benefits will be
provided pursuant to this Policy, as set forth in Annex I hereto.
(ff)     “Severance Factor” means, unless otherwise provided in a written
agreement between the Executive and the Company as of the Date of Termination,
the multiple for each Executive as set forth in Annex I hereto.
(gg)     “Severance Payments and Benefits” means all benefits provided or
payments made by the Company to or for the benefit of an Executive under this
Policy.


5

--------------------------------------------------------------------------------




(hh)    “Subsidiary” means any company during any period in which it is a
“subsidiary corporation” (as that term is defined in Section 424(f) of the Code)
with respect to the Company.
(ii)    “Voting Power” means the number of votes available to be cast
(determined by reference to the maximum number of votes entitled to be cast by
the holders of Voting Securities, or by the holders of any Voting Securities for
which other Voting Securities may be convertible, exercisable, or exchangeable,
upon any matter submitted to shareholders where the holders of all Voting
Securities vote together as a single class) by the holders of Voting Securities.
(jj)    “Voting Securities” means any securities or other ownership interests of
an entity, which entitle or which may entitle, Persons holding such securities
or other ownership interests to vote on matters submitted to such holders
generally (whether or not entitled to vote in the general election of
directors), or securities or other ownership interests which are convertible
into, or exercisable in exchange for, such Voting Securities, whether or not
subject to the passage of time or any contingency.

3.    Eligibility. Only those executive officers of the Company who have been
designated in writing by the Committee as participating executives (each, an
“Executive”) shall be eligible for the Severance Payments and Benefits and other
provisions of this Policy. For the avoidance of doubt, for purposes of
determining those executive officers who will have the right to receive
Severance Payments and Benefits in connection with a Change of Control pursuant
to Section 2(w)(iii) herein, an “Executive” shall only include such persons who
were designated in writing as an Executive by the Committee and serving as an
Executive immediately prior to a Change of Control.

4.    Administration. Subject to Section 13(d) hereof, this Policy shall be
interpreted, administered and operated by the Committee, which shall have
complete authority, subject to the express provisions of this Policy, to
interpret this Policy, to prescribe, amend and rescind rules and regulations
relating to this Policy, and to make all other determinations necessary or
advisable for the administration of this Policy. The Committee may delegate any
of its duties hereunder to a subcommittee, or to such Person or Persons from
time to time as it may designate. All decisions, interpretations and other
actions of the Committee shall be final, conclusive and binding on all parties
who have an interest in this Policy. No member of the Committee, nor any Person
acting pursuant to authority delegated by the Committee, shall be liable for any
action, omission, or determination relating to this Policy, and the Company
shall, to the fullest extent permitted by law, indemnify and hold harmless each
member of the Committee and each Person to whom any duty or power relating to
the administration or interpretation of this Policy has been delegated, against
any cost or liability arising out of any action, omission or determination
relating to this Policy, unless, in either case, such action, omission, or
determination was taken or made by such member or other Person acting pursuant
to authority delegated by the Committee in bad faith and without reasonable
belief that it was in the best interests of the Company.

5.    Termination of Employment for any Reason. Subject to the terms and
conditions hereof, in the event of any termination of an Executive’s employment
with the Company for any reason, including but not limited to a termination of
employment by the Company for Cause or a termination of employment as a result
of voluntary resignation by the Executive without Good Reason:


6

--------------------------------------------------------------------------------




(a)    The Company shall pay the Executive the Accrued Obligations, payable on
the dates such amounts would have been payable under the Company’s policies if
the Executive’s employment had not terminated, but in no event more than 60 days
after the Executive’s Date of Termination, or sooner if required by applicable
law.
(b)    Any outstanding Awards (including, for the avoidance of doubt, any
options, restricted stock, restricted stock units or stock appreciation rights)
held by the Executive as of the Date of Termination shall be governed by the
terms and conditions of the applicable Award Agreements and Incentive Plans.
In the event of a termination of employment by the Company for Cause or a
termination of employment as a result of voluntary resignation by the Executive
without Good Reason, the Executive shall not be entitled to receive any
compensation, payments or benefits except as specified in Section 5(a)-(b).

6.    Termination of Employment Due to Death or Disability. In addition to the
payments and benefits set forth in Section 5, in the event that the Executive’s
employment with the Company is terminated due to the Executive’s death or
Disability, the Executive shall also be entitled to receive the following:
(a)    If (i) the Date of Termination occurs after January 1 of a particular
calendar year but prior to payment of the Executive’s Bonus for the prior
calendar year, then the Executive will be eligible to receive an amount equal to
any earned but unpaid Bonus for such prior calendar year, or (ii) the Date of
Termination occurs after January 1 of a particular calendar year and after the
payment of the Executive’s Bonus for the prior calendar year, then the Executive
will be eligible for a prorated Bonus for the calendar year in which the
Executive’s employment is terminated, in each case, calculated based on
target-levels with respect to any applicable non-financial performance metrics
and actual performance with respect to any financial performance metrics.
Prorations of Bonus under this Section 6(a) of the Policy shall be made by
multiplying the full year Bonus earned (determined in accordance with the
methodology set forth above) by a fraction, the numerator of which is the number
of days the Executive was employed in the calendar year in question, and the
denominator of which is 365. For the avoidance of doubt, any Bonus payable
pursuant to this Section 6(a) shall be paid only if the Executive would have
earned a Bonus had he or she remained employed by the Company for that entire
calendar year, and on the same date that Bonuses are paid to the Company’s other
senior executive officers (unless otherwise required by applicable law).
(b)    During the Benefit Continuation Period, and provided that the Executive
elects COBRA continuation coverage, the Company will pay the Executive’s COBRA
premiums to maintain the Executive’s health benefits, if any, through the end of
the Benefit Continuation Period at the same level of coverage as existed as of
the Date of Termination for the Executive (and his or her covered dependents).
Notwithstanding the foregoing, if the Company’s payment of COBRA premiums under
this Section 7(b) would violate the nondiscrimination rules applicable to
non-grandfathered plans, or would result in the imposition of penalties under
the PPACA, the Committee shall have the right to amend this Section 7(b) in a
manner it determines, in its sole discretion, to comply with the PPACA.


7

--------------------------------------------------------------------------------




(c)    For the avoidance of doubt, in no event shall an Executive’s employment
be deemed to have been terminated without Cause or for Good Reason as a result
of the Executive’s death or Disability.

7.    Termination of Employment by the Company Without Cause or by an Executive
for Good Reason. In addition to the payments and benefits set forth in Section
5, in the event the Executive’s employment with the Company is terminated either
(i) by the Company without Cause or (ii) by an Executive for Good Reason, the
Executive shall also be entitled to receive the following:
(a)    An amount equal to the product of the Executive’s Severance Factor times
the Executive’s annual base salary as of the Date of Termination payable in
equal installments in accordance with the Company’s normal payroll practices
starting on the first payroll period following the Executive’s Date of
Termination and continuing until the expiration of the Executive’s Severance
Continuation Period.
(b)    During the Benefit Continuation Period, and provided that the Executive
elects COBRA continuation coverage, the Company will pay the Executive’s COBRA
premiums to maintain the Executive’s health benefits, if any, through the end of
the Benefit Continuation Period at the same level of coverage as existed as of
the Date of Termination for the Executive (and his or her covered dependents).
Notwithstanding the foregoing, if the Company’s payment of COBRA premiums under
this Section 7(b) would violate the nondiscrimination rules applicable to
non-grandfathered plans, or would result in the imposition of penalties under
the PPACA, the Committee shall have the right to amend this Section 7(b) in a
manner it determines, in its sole discretion, to comply with the PPACA.
(c)    If (i) the Date of Termination occurs after January 1 of a particular
calendar year but prior to payment of the Executive’s Bonus for the prior
calendar year, then the Executive will be eligible to receive an amount equal to
any earned but unpaid Bonus for such prior calendar year, or (ii) the Date of
Termination occurs after January 1 of a particular calendar year and after the
payment of the Executive’s Bonus for the prior calendar year, then the Executive
will be eligible for a prorated Bonus for the calendar year in which the
Executive’s employment is terminated, in each case, calculated based on no
achievement with respect to any applicable non-financial performance metrics and
actual performance with respect to any financial performance metrics; provided,
however, that if such Date of Termination occurs upon or during the two (2)
years following a Change in Control, it shall instead be calculated using the
methodology set forth in Section 6(a) above (i.e., based on target-level
achievement with respect to any applicable non-financial performance metrics and
actual performance with respect to any financial performance metrics).
Prorations of Bonus under this Section 7(c) of the Policy shall be made by
multiplying the full year Bonus earned (determined in accordance with the
methodology set forth above) by a fraction, the numerator of which is the number
of days the Executive was employed in the calendar year in question, and the
denominator of which is 365. For the avoidance of doubt, any Bonus payable
pursuant to this Section 7(c) shall be paid only if the Executive would have
earned a Bonus had he or she remained employed by the Company for that entire
calendar year, and on the same date that Bonuses are paid to the Company’s other
senior executive officers (unless otherwise required by applicable law).


8

--------------------------------------------------------------------------------





8.    Certain Reduction of Payments by the Company. Notwithstanding anything to
the contrary, in the event that the Company determines that payment, provision
or retention of any portion of the Severance Payments and Benefits to which the
Executive may be entitled under this Policy or otherwise would be subject to
imposition of an excise tax pursuant to Section 4999 of the Code or would limit
the Company’s right to a deduction pursuant to Section 280G of the Code, then
the aggregate present value of amounts payable or distributable to or for the
benefit of the Executive shall be reduced to the extent necessary to avoid the
imposition of such tax or the limitation on such deductibility and if, and to
the extent, that the after-tax present value of such payments as so reduced
would exceed the after-tax present value of the payments received by the
Executive before such reduction. For purposes of this Section 8, present value
shall be determined in accordance with Section 280G(d)(4) of the Code and the
regulations promulgated thereunder.

9.    Conditions to Receipt of Severance Payments and Benefits: Forfeiture and
Repayment Obligations.
(a)    Conditions to Receipt of Payments; Executive Obligations. The following
requirements must be met by the Executive as a condition to the right to
receive, continue to receive, or retain any Severance Payments and Benefits
under this Policy:
(i)    The Executive shall enter into a non-competition and confidentiality
agreement, in a form acceptable to the Company, providing for restrictions on
certain actions by the Executive for the two-year period after the Date of
Termination or such other time period as may be set forth in a written agreement
between the Executive and the Company.
(ii)    The Executive shall cooperate with the Company by making himself or
herself available to testify on behalf of the Company in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and shall
not otherwise fail to assist the Company in any such action, suit, or proceeding
by providing information and meeting and consulting with members of management
of, other representatives of, or counsel to, the Company, as reasonably
requested.
(iii)    If requested by the Company to do so, the Executive shall provide up to
ten hours per calendar month of consulting services to the Company as reasonably
requested by the Company, at such times and places as shall be mutually
agreeable to the Company and the Executive, and subject to the Company
reimbursing Executive for his reasonable expenses in providing such consulting
services.
(iv)    The Executive shall not (nor shall have), during the period of
employment, engage in willful misconduct or violation of a Company Policy that
is materially detrimental to the Company or in any action or inaction that would
constitute grounds for being terminated for Cause, as determined by the
Committee in its sole discretion.
If after termination of employment, the Executive continues to work for the
Company or any of its Subsidiaries or Affiliates as an employee, consultant, or
in any other capacity, whether on a full or part-


9

--------------------------------------------------------------------------------




time basis, then notwithstanding anything to the contrary set forth in this
Policy, any restricted period contained in a non-competition agreement between
the Executive and the Company or any Subsidiary or Affiliate shall not commence
to run until the last day the Executive provides services to the Company or any
Subsidiary or Affiliate.
(b)    Forfeiture and Repayment Obligations.
(i)    If the Company determines that the Executive has failed to comply with
his or her obligations, arising under either any agreement with the Company or
any Company Policy, whether during his or her term of employment (and such
failure would have constituted “Cause”) or subsequent to the Date of Termination
(including, without limitation, the non-competition and confidentiality
agreement set forth in Section 9(a) or the Release set forth in Section 9(c)) (a
“Forfeiture Event”), the Executive will forfeit or repay, as the case may be,
all Severance Payments and Benefits, whether vested or unvested, paid or unpaid,
in each case, that were settled, paid or provided to the Executive under this
Policy, and the Company shall have no further obligation to pay, grant, settle,
make, provide or continue to make or provide any Severance Payments and Benefits
to the Executive under this Policy. Any such forfeiture or repayment shall not
relieve the Executive of any of his or her obligations hereunder.
(ii)    For the avoidance of doubt, Severance Payments and Benefits subject to
the forfeiture and repayment obligations under this Section 9 shall include any
unvested Award, and any amounts paid to the Executive on settlement or vesting
of an Award but shall not include (A) any earned and unpaid base salary payable
through the Executive’s Date of Termination, (B) any payment for accrued paid
time-off; (C) any unreimbursed business expenses reimbursable under Company
policies then in effect, and (D) any amount paid by the Executive to the Company
as a condition of or in connection with settlement of a forfeited Award.
(iii)     Any policy of the Company providing for forfeiture or recoupment of
compensation, including in any Incentive Plan, shall apply by its terms and
shall not be deemed limited in any way by this Section 9 or any other provision
of this Policy.
(iv)    Any clawback or recoupment provisions required by law, including under
the Dodd‑Frank Wall Street Reform and Consumer Protection Act or any rules or
regulations thereunder, shall apply to the Severance Payments and Benefits paid
or payable under this Policy.
(v)    Any Severance Payments and Benefits (A) subject to repayment by the
Executive under this Section 9 must be repaid to the Company, in the manner and
on such terms and conditions as shall be required by the Company by written
notice to the Executive and (B) subject to forfeiture will be forfeited
immediately upon written notice to the Executive from the Company.


10

--------------------------------------------------------------------------------




(c)    Executive Obligation to Execute Release and Termination Agreement.
(i)    The Company expressly conditions its provision of the Severance Payments
and Benefits set forth herein on receipt from the Executive of a release of all
claims against the Company and each Subsidiary and Affiliate and their
respective officers, directors, employees and agents, in a form and manner
acceptable to the Company (the “Release”). Such Release shall become effective,
enforceable and irrevocable within 60 days following the Executive’s Date of
Termination (such period, the “Release Period”).
(ii)    Any severance payment or benefit that is subject to Code Section 409A
that would otherwise have been made to an Executive but that is conditioned upon
the execution and effectiveness of the Release shall be paid or provided on the
first business day following the Release Period subject to the execution and
effectiveness of the Release; provided that any in‑kind benefits provided
pursuant to this Policy shall continue in effect after the Date of Termination
pending the execution and delivery of the Release; provided that if the Release
is not executed and delivered within the Release Period, the Executive shall
reimburse the Company for the full cost of providing such in-kind benefits
during the Release Period.
(d)    No Limitation of Rights. Any forfeiture or repayment under this Section 9
is in addition to, and not in lieu of, any other remedies or rights that may be
available to the Company under applicable law, including, without limitation,
the right to (i) dismiss the Executive, (ii) adjust the future compensation of
the Executive, or (iii) take such other action to enforce the Executive’s
obligations to Company as the Company may deem appropriate in view of the facts
and circumstances surrounding the particular situation.
(e)    Committee Discretion. The Committee shall have the authority, in its sole
discretion, to interpret and construe the provisions of this Section 9 and to
make all determinations with respect hereto, including the determination of
whether a Forfeiture Event has occurred, the timing of such Forfeiture Event and
the amount and form of any forfeiture or reimbursement to be made to the Company
from an Executive. The Committee may consider such factors as it deems relevant
in making such determinations, including the factors contributing to the
Forfeiture Event, harm or potential harm to the Company, the nature and severity
of an Executive’s behavior or conduct, legal and tax considerations and other
facts and circumstances relating to a particular situation. All interpretations,
constructions and determinations made by the Committee hereunder shall be final
and binding on the Company and the Executive and the determinations of the
Committee need not be uniform with respect to all Executives or situations. The
Committee may waive in whole or in part the Company’s right of recapture or
impose additional conditions on any severance payment or benefit granted,
settled, paid or provided to an Executive under this Policy.

10.    Other Provisions Applicable to Severance Payments and Benefits.
(a)    Deferrals Included in Salary and Bonus. All references in this Policy to
salary mean those amounts before reduction pursuant to any deferred compensation
plan or agreement.


11

--------------------------------------------------------------------------------




(b)    Payments and Benefits to Beneficiary Upon Executive’s Death. In the event
of the death of an Executive, all payments and benefits hereunder due to such
Executive shall be paid or provided to his or her Beneficiary.
(c)    Transfers of Employment. Anything in this Policy to the contrary
notwithstanding, a transfer of employment from the Company to an Affiliate or
vice versa shall not be considered a termination of employment for purposes of
this Policy.
(d)    Right of Setoff. The Company may, to the extent permitted by applicable
law and consistent with Code Section 409A, deduct from and set off against any
amounts the Company may owe to the Executive from time to time, including
amounts payable in connection with any Severance Payment and Benefits, amounts
payable in connection with any Award, owed as wages, fringe benefits, or other
compensation owed to the Executive, such amounts as may be owed by the Executive
to the Company, including but not limited to amounts owed under Section 9,
although the Executive shall remain liable for any part of the Executive’s
payment obligation not satisfied through such deduction and setoff. By accepting
the Severance Payments and Benefits under this Policy, the Executive agrees to
any deduction or setoff under this Section 10(d).

11.    Other Plans and Policies; Non-Duplication of Payments or Benefits.
(a)    Superseded Agreements and Rights. This Policy constitutes the entire
understanding between the Company and the Executive relating to Severance
Payments and Benefits to be paid or provided to the Executive by the Company,
and supersedes and cancels all prior agreements and understandings with respect
to the subject matter of this Policy, other than (i) as expressly set forth in
this Policy, (ii) as determined in writing by the Committee, or (iii) as
expressly provided in a plan, program or arrangement of the Company which is
established following the Effective Date and in which the Executive is a
participant.
(b)    Non‑Duplication of Payments and Benefits. The Executive shall not be
entitled to any severance payment or benefit under this Policy which duplicates
a payment or benefit received or receivable by the Executive under any
employment or severance agreement, or any other plan, program or arrangement of
the Company or any severance required by applicable law, regulation, sound
business practices and customs, provided however, that with respect to a benefit
or payment that is expressly required to be provided by applicable law,
regulation, sound business practices and customs, to the extent permissible
under applicable law, the Company may offset the amount of any such benefits or
payments against the Severance Payments and Benefits due under this Policy.

12.    Special Rules for Compliance with Code Section 409A. This Section 12
serves to ensure compliance with applicable requirements of Code Section 409A.
If the terms of this Section 12 conflict with other terms of this Policy, the
terms of this Section 12 shall control.
(a)    Termination of Employment Defined. For purposes of this Policy, a
“termination of employment” means a separation from service within the meaning
of Treasury Regulation Section


12

--------------------------------------------------------------------------------




1.409A‑1(h), except for a termination of employment providing for payments or
benefits that are “grandfathered” or excluded from being a deferral of
compensation under Code Section 409A.
(b)    Separate Payments. Any payment of Severance Payments and Benefits shall
be deemed a separate payment for all purposes, including for purposes of Code
Section 409A.
(c)    Six‑Month Delay Rule. In the event that any Severance Payments and
Benefits constitute “nonqualified deferred compensation” within the meaning of
Code Section 409A and as of the date of the Executive’s “separation from
service,” the Executive is a “specified employee” (within the meaning of that
term under Code Section 409A(a)(2)(B), or any successor provision thereto),
then, if the amount of any Severance Payments and Benefits, or any other
payments and benefits due pursuant to any other agreement with or plan, program,
payroll practice of the Company to be paid within the first six months following
the date of such separation from service (the “Initial Payment Period”) exceed
the amount referenced in Treas. Regs. Section 1.409A-1(b)(9)(iii)(A) (the
“Limit”), then: (i) any portion of the Severance Payments and Benefits that is
payable or can be provided during the Initial Payment Period that does not
exceed the Limit shall be paid or provided at the times set forth in this
Policy; (ii) any portion of the Severance Payments and Benefits that is a
“short-term deferral” within the meaning of Treas. Regs. Section
1.409A-1(b)(4)(i) shall be paid or provided at the times set forth in in this
Policy; and (iii) any portion of the Severance Payments and Benefits that
exceeds the Limit and is not a “short-term deferral” (and would have been
payable during the Initial Payment Period but for the Limit) shall not be paid
or provided, to the extent making or providing such payment or benefit during
the Initial Payment Period would result in additional taxes or interest under
Code Section 409A of the Code, until the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service,” and (ii) the date of the Executive’s death (the
“Delay Period”) and this Policy shall hereby be deemed amended accordingly. Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Executive in a lump sum, and any remaining payments and benefits due under
this Policy shall be paid or provided in accordance with the normal payment
dates specified for them herein.
(d)    Continued Benefits. To the extent required by Code Section 409A, any
reimbursement or in-kind benefit provided under this Policy shall be provided in
accordance with the following: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided during each calendar year cannot
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (ii) any payments in lieu of the benefits
shall be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the benefit or expense was due
to be paid; and (iii) any right to reimbursements or in-kind benefits under this
Policy shall not be subject to liquidation or exchange for another benefit.
(e)    No Acceleration. The timing of payments and benefits under this Policy
may not be accelerated to occur before the time specified for payment hereunder,
except to the extent permitted under Treasury Regulation Section 1.409A‑3(j)(4)
or as otherwise permitted under Code Section 409A without the Executive
incurring a tax penalty.


13

--------------------------------------------------------------------------------




(f)    Limitation on Offsets. If the Company has a right of offset that could
apply to a payment that constitutes a deferral of compensation under Code
Section 409A, such right may only be exercised at the time the payment would
have been made to the Executive and may be exercised only as an offset against
an obligation that arose within 30 days before and within the same year as the
payment date if application of such offset right against an earlier obligation
would not be permitted under Code Section 409A.
(g)    General Compliance. In addition to the foregoing provisions, the terms of
this Policy, including any authority of the Company and rights of the Executive
which constitute a deferral of compensation subject to Code Section 409A (and
which is not grandfathered or excluded from being deemed such a deferral), shall
be limited to those terms permitted under Code Section 409A without resulting in
a tax penalty to the Executive, and any terms not so permitted under Code
Section 409A shall be modified and limited to the extent necessary to conform
with Code Section 409A but only to the extent that such modification or
limitation is permitted under Code Section 409A and the regulations and guidance
issued thereunder. The Company and its employees and agents make no
representation and are providing no advice regarding the taxation of the
payments and benefits under this Policy, including with respect to taxes,
interest and penalties under Code Section 409A and similar liabilities under
state and local tax laws. No indemnification or gross-up is payable under this
Policy with respect to any such tax, interest, or penalty under Code
Section 409A or similar liability under state or local tax laws applicable to
any Executive.

13.    Miscellaneous.
(a)    Assignment; Non‑transferability. No right of an Executive to any payment
or benefit under this Policy shall be subject to assignment, anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Executive or of any Beneficiary of the
Executive. The terms and conditions of this Policy shall be binding on the
successors and assigns of the Company. The Company’s Subsidiaries and Affiliates
are third party beneficiaries to this Policy and to the extent any violation of
this Policy shall cause them direct harm, they shall have a right to enforce
this Policy and any related agreements in accordance with their respective
terms.
(b)    Withholding. The Company shall have the right to deduct from all payments
hereunder any taxes required by law to be withheld therefrom.
(c)    No Right To Employment. Nothing in this Policy shall be construed as
altering the Executive’s status as an employee-at-will or giving any person the
right to be retained in the employment of the Company, nor shall it affect the
right of the Company to dismiss an Executive without any liability except as
provided in this Policy.
(d)    Amendment and Termination. The Board may amend or terminate this Policy
at any time, provided, however, that during the two-year period following a
Change of Control, this Policy may not be amended or terminated in any manner
materially adverse to an Executive without the written consent of such
Executive.


14

--------------------------------------------------------------------------------




(e)    Governing Law. The validity and effect of this Policy shall be governed
by and construed and enforced in accordance with the laws of the State of
Florida, without regard to any conflict-of-law rule or principle that would give
effect to the laws of another jurisdiction. Any dispute, controversy, or
question of interpretation arising under, out of, in connection with, or in
relation to this Policy or any amendments hereof, or any breach or default
hereunder, shall be submitted to, and determined and settled by, litigation in
the state or federal courts in Florida. The Executive and the Company hereby
irrevocably submit to the exclusive jurisdiction of the state and federal courts
sitting in Florida. Each of the Executive and the Company hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of any litigation in Florida.
(f)    No Duty to Mitigate. No Executive shall be required to mitigate, by
seeking employment or otherwise, the amount of any payment that the Company
becomes obligated to make under this Policy, and, except as expressly provided
in this Policy, amounts or other benefits to be paid or provided to an Executive
pursuant to this Policy shall not be reduced by reason of the Executive's
obtaining other employment or receiving similar payments or benefits from
another employer.
(g)    Awards to Executives Outside the United States. The Committee may modify
the terms and conditions of participation of any Executive who is then resident
or primarily employed outside the United States or is subject to taxation by a
non‑U.S. jurisdiction in any manner deemed by the Committee to be necessary or
appropriate in order that such terms and conditions shall conform to the laws,
regulations, sound business practices or customs of the country in which the
Executive is then resident or primarily employed.
(h)    Effect of Invalidity of Provision. If any provision contained in this
Policy, or any part thereof, is construed to be invalid or unenforceable, the
same shall not affect the remainder of the provisions, which shall be given full
effect, without regard to the invalid portions, and any court having
jurisdiction shall have the power to reduce the duration, scope and/or area of
such provisions and, in its reduced form, said provision shall then be
enforceable.


15

--------------------------------------------------------------------------------




    


Annex I


 
 
 
 
 
 
 
 
Title
Severance Factor
Severance Continuation Period
 
 
 
 
 
 
 
Executive Officer
 
 
 
 
 
 
 
 
 









16